Affirmed by unpublished ■ PE R CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl D. Gordon appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gordon v. Collins, No. 7:13-cv-00249-NKM-RSB, 2014 WL 4660797 (W.D.Va. Sept. 17, 2014). We dispense with oral argument because the facts and legal contentions are *312adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.